DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Response to Amendment
Claims 1, 12-15, 22 and 23 are amended due to Applicant's amendment dated 01/07/2021.  Claims 1-23 are pending.
The rejection of claims 1-10, 12-20, and 22-23 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US 2014/025318 A1 is overcome due to the Applicant’s amendment dated 01/07/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 11 and 21 under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US 2014/025318 A1 in view of Adachi et al. WO 2018/181370 is overcome due to the Applicant’s amendment dated 01/07/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments with respect to claims 1, 14, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. US 20147/025318 A1 have been considered but are moot because 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 11, 15-17, 19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016117730 A—English translation obtained by Global Dossier (“Matsumoto”).
Regarding claims 1, 5, 7, 11, 15, 19, 21, Matsumoto teaches an organic EL element containing a carbazole compound represented by general formula (1) in the light emitting layer, wherein general formula (1) is represented by 
    PNG
    media_image1.png
    120
    114
    media_image1.png
    Greyscale
(¶ [0012] and [0009]). Matsumoto teaches a specific example of general formula 1 in compound A68 
    PNG
    media_image2.png
    138
    107
    media_image2.png
    Greyscale
(¶ [0059]). Matsumoto teaches an organic EL element comprising the above carbazole compound in the light emitting layer can be expected to have a remarkable effect of showing a high light emission efficiency compared to an organic EL element containing a conventionally known carbazole material in the light emitting layer (¶ [0012]).
Per claims 1, 5, 7, 11, 19, 21, compound A68 reads on claimed Formula 1 and Formula 2 of claim 1, Formula 1-1 of claims 5 and 19, Formula 1-1-3 of claim 7, and Formula 2-1 of claims 11 and 21 wherein:
X1 to X2, X4 to X8, X10, and X12 are independently CR1, X3 is CR2, and X9, X11, and X13 are N;
R1 is hydrogen;
wherein in Formula 2 and 2-1:
Q1 is CY1Y2;
Q2 is C;
Q3 and Q4 are not required to be present; and
R3 and R4 are independently hydrogen, Y1 and Y2 are each unsubstituted alkyl groups having 1 carbon atom, and Y3, Y4, and Y5 are not required to be present; and
a and b are each independently an integer of 4.
Matsumoto teaches the structure of the organic EL element includes an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ [0068]). Matsumoto teaches the anode may include materials of zinc (Zn), aluminum (Al), magnesium (Mg), and nickel (Ni) (¶ [0074]). Matsumoto teaches the cathode may include materials of magnesium (Mg), lithium (Li), copper (Cu), silver (Ag), and aluminum (Al) (¶ [0089]).
Regarding claims 16 and 17, Matsumoto teaches the organic EL element of claim 15, as described above. Matsumoto teaches a compound of general formula (1) may be doped to a known light emitting host material in the light emitting layer (¶ [0066]) has delayed fluorescence (¶ [0008] and [0012]). As compound A86 is a compound of the general formula (1), compound A68 may be doped to a known light emitting host material in the light emitting layer and has delayed fluorescence.

Claims 1, 2, 8, 11, 15, 18, 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018181370—English translation obtained by Global Dossier (“Adachi”).
Regarding claims 1, 2, 8, 11, 15, 18, 20-21, Adachi teaches organic EL elements comprising compounds having the azacarbazole skeleton of general formula (1) 
    PNG
    media_image3.png
    205
    182
    media_image3.png
    Greyscale
(¶ [0018] and [0019]). Adachi teaches specific examples of general formula (1) including compound 12 
    PNG
    media_image4.png
    121
    66
    media_image4.png
    Greyscale
(¶ [0065]). Adachi teaches compound 12 is a host compound of a light emitting layer having the benefits of a high excitation triplet level, high thin film stability (glass transition point), and provides the organic EL element with highly efficient and high brightness (¶ [0014]).
Per claims 1, 2, 8, 11, 18, 20-21, compound 12 reads on the claimed Formula 1 and Formula 2 of claim 1, Formula 1-3 of claims 8 and 20, Formula 2-2 of claims 11 and 21 wherein:
X1 to X5, X7, X8 to X10, X12, and X13 are independently CR1, X11 is CR2, and X6 is N;
R1 is hydrogen;
wherein in Formula 2 and 2-1:
Q1 is CY1Y2;
Q2 is C;
Q3 and Q4
R3 and R4 are independently hydrogen, Y1 and Y2 are each unsubstituted aryl groups having 6 ring-forming carbon atoms, and Y3, Y4, and Y5 are not required to be present; and
a and b are each independently an integer of 4.
Per claim 15, Adachi teaches the anode of the organic EL element may contain a material comprising indium (ITO) (¶ [0183]) and the cathode may be an aluminum electrode (¶ [0214]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 7, 11-12, 14-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016117730—English translation obtained by Global Dossier (“Matsumoto”) as applied to claim 1 above, and further in view of “Controlling the exciton lifetime of blue thermally activated delayed fluorescence emitters using a heteroatom-containing pyridoindole donor moiety” by Kim et al. (“Kim”).
Regarding claims 1-2, 4-6, 7, 11-12, 14-15, and 22, Matsumoto teaches the carbazole compound A68 of claims 1 and 15, as described above in paragraph 9. The compound A68 fails to read on the claimed compounds of claim 12. However, Matsumoto does teach compound A68 has delayed fluorescence (¶ [0008] and [0012]).
Kim teaches most thermally activated delayed fluorescence (TADF) based organic light emitting diodes (OLEDs) suffer from high efficiency roll-off at high luminescence because of the relatively long 
Kim teaches new TADF emitters with nitrogen at α- and δ- positions of a carboline donor moiety for high quantum efficiency and better efficiency roll-off characteristics in OLEDs (pg. 619, left column, first paragraph). Kim specifically teaches that a TADF molecule with a δ-carboline donor moiety was much favorable for short exciton lifetime, high delayed photoluminescence quantum yield (PLQY), and small singlet and triplet splitting compared to the generally used carbazole (pg. 619, left column, first paragraph).
Kim shows in Fig. 2 the location of the nitrogen in the α- and δ- positions of the carboline moiety 
    PNG
    media_image5.png
    210
    226
    media_image5.png
    Greyscale
(Fig. 2, pg. 621).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a δ-carboline moiety instead of carbazole in compound A68, based on the teaching of Kim.  The motivation for doing so would have been to obtain a short exciton lifetime, high delayed photoluminescence quantum yield, and small singlet and triplet splitting, as taught by Kim.
The modified compound A68 of Matsumoto in view of Kim has the following structure:

    PNG
    media_image6.png
    448
    383
    media_image6.png
    Greyscale

Per claims 12 and 22, the modified compound A68 of Matsumoto in view of Kim reads on claimed compound 55
    PNG
    media_image7.png
    122
    141
    media_image7.png
    Greyscale
.
Per claims 1-2, 4-6, 7, and 11, the modified compound A68 of Matsumoto in view of Kim reads on claimed Formula 1 and Formula 2 of claim 1, Formula 1-1 of claim 5, Formula 1-1-1 of claim 6, Formula 1-1-3 of claim 7, and Formula 2-1 of claim 11 wherein:
X1 to X2, X4, X6 to X8, X10, and X12 are independently CR1, X3 is CR2, and X5, X9, X11, and X13 are N;
R1 is hydrogen;
wherein in Formula 2:
Q1 is CY1Y2;
R3 and R4 are independently hydrogen, Y1 and Y2 are each unsubstituted alkyl groups having 1 carbon atom, and Y3, Y4, and Y5 are not required to be present; and
a and b are each independently an integer of 4.
Per claim 14, the modified compound A68 of Matsumoto in view of Kim reads on claimed Formula A wherein:
E1 is CH;
E2, E4, and E6 are N and E3 and E5 are each CZ3;
Z1 is represented by Formula B, and Z2 and Z3 are each hydrogen;
wherein in Formula B:
Q1 is CY1Y2;
R3 and R4 are independently hydrogen, Y1 and Y2 are each unsubstituted alkyl groups having 1 carbon atom, and Y3, Y4, and Y5 are not required to be present; and
a and b are each independently an integer of 4.
Per claim 15, Matsumoto teaches the structure of the organic EL element includes an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ [0068]). Matsumoto teaches the anode may include materials of zinc (Zn), aluminum (Al), magnesium (Mg), and nickel (Ni) (¶ [0074]). Matsumoto teaches the cathode may include materials of magnesium (Mg), lithium (Li), copper (Cu), silver (Ag), and aluminum (Al) (¶ [0089]).
Regarding claim 3, the modified compound A68 of Matsumoto in view of Kim of claim 1 
    PNG
    media_image6.png
    448
    383
    media_image6.png
    Greyscale
is taught above. Matsumoto in view of Kim teaches the claimed invention above but fails to teach wherein an absolute value of a difference between a singlet energy level and a triplet energy level of modified compound is 0.2 eV or less. It is reasonable to presume that the difference between the energy levels is inherent to Matsumoto in view of Kim. Support for said presumption is 
    PNG
    media_image7.png
    122
    141
    media_image7.png
    Greyscale
. In the instant specifications, the Applicant states the nitrogen-containing compound according (including that of compound 55) has a structure in which the difference between the singlet energy level and the triplet energy level is close to zero (instant ¶ [00105]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.

	
Claims 1-4, 8-10, 13-15, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018181370—English translation obtained by Global Dossier (“Adachi”).
Regarding claims 1, 2, 4, 8-10, 13-15, 20-21, and 23, Adachi teaches compound 12 of claims 1 and 15, as described above in paragraph 14. Adachi fails to specifically teach a compound like compound 12 wherein the nitrogen atom on the carbazole is in the location highlighted: 
    PNG
    media_image8.png
    123
    66
    media_image8.png
    Greyscale
. However, Adachi does teach C and D of general formula 1 may represent nitrogen or carbon atoms (¶ [0020]). Adachi further teaches an example of general formula 1 in compound 91 wherein the carbazole comprises a nitrogen in the location desired 
    PNG
    media_image9.png
    99
    101
    media_image9.png
    Greyscale
(¶ [0144]).
Therefore, given the general formula and teachings of Adachi, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to 
Adachi fails to teach a modified compound 12 as described above wherein the linking aryl group 
    PNG
    media_image10.png
    121
    66
    media_image10.png
    Greyscale
is a pyridine. However, Adachi does teach that L of general formula (1) may be a pyridine group (¶ [0045]). Therefore, given the general formula and teachings of Adachi, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the benzene group highlighted above with a pyridine group, because Adachi teaches the variable may suitably be selected as a linking group for a compound of general formula (1).  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the compound in the light emitting layer of the organic EL element of Adachi and possess the benefits taught by Adachi.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose the nitrogen atom of the pyridine group to be in the 6th position, because it would have been choosing one of four positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the light emitting layer of the organic EL element of Adachi and possessing the benefits taught by Adachi.  One of ordinary skill in the art would have been motivated to produce additional compounds  
The modified compound 12 of Adachi has the following structure:

    PNG
    media_image11.png
    463
    247
    media_image11.png
    Greyscale

Per claims 13 and 23, the modified compound 12 of Adachi reads on the claimed compound 82
    PNG
    media_image12.png
    127
    150
    media_image12.png
    Greyscale
.
Per claims 1, 2, 4, 8-10, 11, 18, 20-21, the modified compound 12 reads on the claimed Formula 1 and Formula 2 of claim 1, Formula 1-3 of claims 8 and 20, Formula 1-3-1 of claim 9, Formula 1-3-2 of claim 10, Formula 2-2 of claims 11 and 21 wherein:
X1 to X3, X5 to X9, X12, and X13 are independently CR1, X11 is CR2, and X4 and X10 are N;
R1 is hydrogen;
wherein in Formula 2 and 2-1:
Q1 is CY1Y2;
Q2 is C;
Q3 and Q4 are not required to be present; and
R3 and R4 are independently hydrogen, Y1 and Y2 are each unsubstituted aryl groups having 6 ring-forming carbon atoms, and Y3, Y4, and Y5 are not required to be present; and
a and b are each independently an integer of 4.
Per claim 14, the modified compound 12 of Adachi reads on claimed Formula A wherein:
E1 is CH;
E3 is N and E2, E5, and E6 are each CZ3 wherein Z3 is represented by hydrogen, and E4 is CZ3 wherein Z3 is represented by Formula B;
wherein in Formula B:
Q1 is CY1Y2;
R3 and R4 are independently hydrogen, Y1 and Y2 are each unsubstituted aryl groups having 6 ring-forming carbon atoms, and Y3, Y4, and Y5 are not required to be present; and
a and b are each independently an integer of 4.
Per claim 15, Adachi teaches the anode of the organic EL element may contain a material comprising indium (ITO) (¶ [0183]) and the cathode may be an aluminum electrode (¶ [0214]).
Regarding claim 3, the modified compound 12 of Adachi of claim 1 
    PNG
    media_image11.png
    463
    247
    media_image11.png
    Greyscale
is taught above. Adachi teaches the claimed invention above but fails to teach wherein an absolute value of a difference between a singlet energy level and a triplet energy level of modified compound is 0.2 eV or less. It is reasonable to presume that the difference between the energy levels is inherent to Adachi. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. For example, the modified compound A12 of Adachi is identical to claimed compound 82 
    PNG
    media_image12.png
    127
    150
    media_image12.png
    Greyscale
. In the instant specifications, the Applicant states the nitrogen-containing compound according (including that of compound 82) has a structure in which the difference between the singlet energy level and the triplet energy level is close to zero (instant ¶ [00105]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seo, Jeong-A., et al. "Long lifetime blue phosphorescent organic light-emitting diodes with an exciton blocking layer." Journal of Materials Chemistry C 3.18 (2015): 4640-4645.
Seo recites compound PCZAC in Scheme 1 (pg. 4641).
WO 2017011531 recites compounds beginning on pg. 28 that are capable of fluorescing or phosphorescing at higher energy excitation states than compound previously described (¶ [0006]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786